 Case 2:20-cv-08037-FMO-PVC Document 13 Filed 09/17/20 Page 1 of 18 Page ID #:248




 1   NAZGOLE HASHEMI (SBN 291711)
 2   nhashemi@legalaxxis.com
     TANNAZ HASHEMI (SBN 296640)
 3   thashemi@legalaxxis.com
 4   LegalAxxis, Inc.
     1999 Avenue of the Stars, Suite 1100
 5   Century City, CA 90067
 6   Telephone: (424) 249-3685
     Facsimile: (424) 208-0622
 7
     Attorneys for Plaintiff
 8
 9                            UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
10
11   POSH CAFÉ INC., a California                   Case No. 2:20-cv-08037-FMO-PVC
12   corporation and doing business as POSH         [Assigned to Hon. Fernando M. Olguin,
     CAFÉ,                                          Dept: 6D]
13
14                  Plaintiff,                      PLAINTIFF’S OPPOSITION TO
15           v.                                     DEFENDANT’S MOTION TO
                                                    DISMISS; MEMORANDUM OF
16   AMGUARD INSURANCE COMPANY, a                   POINTS AND AUTHORITIES
17   Pennsylvania corporation, and DOES 1-20,
                                                    [Filed concurrently with Plaintiff’s
18                   Defendants.                    Objections to Request for Judicial Notice]
19
                                                    DATE: OCTOBER 8, 2020
20
                                                    TIME: 10:00 AM
21                                                  PLACE: 6D
22
23           Plaintiff POSH CAFÉ INC., a California corporation doing business as POSH
24   CAFÉ, hereby opposes and respectfully requests for the Court to deny Defendant’s
25   Motion to Dismiss in its entirety, or to otherwise provide leave to amend the Complaint.
26   ///
27   ///
28   ///
                                                i
           PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS FOR FAILURE TO
                   STATE A CLAIM; MEMORANDUM OF POINTS AND AUTHORITIES
 Case 2:20-cv-08037-FMO-PVC Document 13 Filed 09/17/20 Page 2 of 18 Page ID #:249




 1                                 TABLE OF CONTENTS
 2   I.      INTRODUCTION………………………………………………………………...1
 3   II.     STATEMENT OF THE CASE……………………………………………..……2
 4   III.    LEGAL STANDARD…………………………………………………………..…3
 5   IV.     LAW AND ARGUMENT………………………………………………………...3
 6           A.    The Court Should Deny Defendant’s Motion To Dismiss Because
 7                 Plaintiff Has Alleged A Basis For Coverage Under The Policy And Bad
 8                 Faith And Unfair Conduct by Defendant. ……………………………….3
 9                 1.   The Virus Exclusion Is Inapplicable To Plaintiff’s Claims Because
10                      COVID-19 Was Never Physically Present On The Premises Or The
11                      Predominant Cause Of The Business Closure..………………………4
12                 2.   Plaintiff’s Damages Result From A Covered Cause Of Loss Because
13                      There Is Direct Physical Loss Or Damage.…………………………...7
14                 3.   Defendant’s Failure To Investigate Constitutes Bad Faith And Unfair
15                      Conduct.……………………………………………………………..12
16   V.      CONCLUSION…………………………………………………………………..13
17
18
19
20
21
22
23
24
25
26
27
28
                                               ii
           PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS FOR FAILURE TO
                   STATE A CLAIM; MEMORANDUM OF POINTS AND AUTHORITIES
 Case 2:20-cv-08037-FMO-PVC Document 13 Filed 09/17/20 Page 3 of 18 Page ID #:250




 1                                     TABLE OF AUTHORITIES
 2   Bell Atlantic Corp. v. Twombly,
 3           550 U.S. 544 (2007)………………………………………………………………..3
 4   Canal Ins. Co. v. Underwriters at Lloyd’s London,
 5           435 F.3d 431 (3d Cir. 2006).……………………………………………………….4
 6   Certain Underwriters at Lloyd’s London v. Creagh,
 7           2013 WL 3213345 (Penn. Dist. Ct. 2013) …………………………………………5
 8   Conley v. Gibson,
 9           355 U.S. 41 (1957)…………………………………………………………………3
10   Doe v. State Farm Fire and Casualty Company,
11           2015 WL 11083311 (N.H. 2015)…………………………………………………..6
12   Doe v. U.S.,
13           419 F.3d 1058 (9th Cir. 2005)……………………………………………………...3
14   East Quincy Services Dist. v. Continental Ins. Co.,
15           864 F.Supp. 976 (Cal. Dist. Ct. 1994)…………………………………………...4, 5
16   Egan v. Mutual of Omaha Ins. Co.,
17           169 Cal.Rptr. 691 (Cal. 1979)…………………………………………………….12
18   Enesco Corp. v. Price/Costco, Inc.,
19           146 F.3d 1083 (9th Cir. 1998)……………………………………………………...3
20   Farmers Ins. Co. of Oregon v. Trutanich,
21           858 P.2d 1332 (Or. 1993)…………………………………………………………..8
22   Sentinel Management Co. v. New Hampshire Co.,
23           563 N.W.2d 296 (Min. App. 1997)………………………………………………...8
24   Filippo Indus., Inc. v. Sun Ins. Co. of New York,
25           88 Cal.Rptr.2d 881 (Cal. Ct. App. 1999)………………………………………….12
26   Garvey v. State Farm,
27           257 Cal.Rptr. 292 (Cal. 1989)……………………………………………………...4
28   ///
                                                 iii
           PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS FOR FAILURE TO
                   STATE A CLAIM; MEMORANDUM OF POINTS AND AUTHORITIES
 Case 2:20-cv-08037-FMO-PVC Document 13 Filed 09/17/20 Page 4 of 18 Page ID #:251




 1   Gilligan v. Jamco Dev. Corp.,
 2         108 F.3d 246 (9th Cir. 1997)……………………………………………………….3
 3   Gregory Packaging Inc. v. Travelers Prop. & Cas.,
 4         U.S. Dist. LEXIS 165232 (Dist. N.J. 2014)………………………………………..9
 5   Griffin Dewatering Corp. v. Northern Ins. Co. of N.Y.,
 6         97 Cal.Rptr.3d 568 (Cal. Ct. App. 2009)………………………………………….12
 7   Hugh v. Potomac Ins.,
 8         18 Cal.Rptr. 650 (Cal. Ct. App. 1962)……………………………………………...7
 9   Hughes v. Blue Cross of Northern,
10         263 Cal.Rptr. 850 (Cal. Ct. App. 1989)…………………………………………...12
11   Jordan v. Allstate Ins. Co.,
12         56 Cal.Rptr.3d 312 (Cal. Ct. App. 2007)………………………………………….12
13   Lambi v. American Family Mut. Ins. Co.,
14         498 Fed.Appx. 655 (8th Cir. 2013)………………………………………………...5
15   Mariscal v. Old Republic Ins. Co.,
16         50 Cal.Rptr.2d 224 (Cal. Ct. App. 1996)………………………………………….12
17   Mellin v. Northern Security Ins.,
18         115 A.3d 799 (N.H. 2015)………………………………………………………...10
19   Murray v. State Farm,
20         509 S.E.2d 1 (W.Va. 1998)………………………………………………………...8
21   National Ink and Stitch, LLC v. State Auto Property and Casualty Ins. Co.,
22         435 F.Supp.3d 679 (N.H. Jan. 23, 2020)……………………………………...10, 13
23   Oregon Shakespeare Fest. Assn. v. Great American,
24         U.S. Dist. LEXIS 74450 (Dist. Or. 2016)…………………………………………10
25   Port Authority of NY & NJ v. Affiliated FM,
26         311 F.3d 226 (3d Cir. 2002)………………………………………………………..9
27   Reserve Ins. Co. v. Pisciotta,
28         180 Cal.Rptr. 628 (Cal. 1982)…………………………………………………...4, 6
                                                iv
        PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS FOR FAILURE TO
                STATE A CLAIM; MEMORANDUM OF POINTS AND AUTHORITIES
 Case 2:20-cv-08037-FMO-PVC Document 13 Filed 09/17/20 Page 5 of 18 Page ID #:252




 1   Royal Globe Ins. Co. v. Whitaker,
 2         226 Cal.Rptr. 435 (Cal. Ct. App. 1986)………………………………………….…4
 3   Shade Foods, Inc., v. Innovative Products Sales,
 4         93 Cal.Rptr.2d 364 (Cal. Ct. App. 2000)……………………………………….4, 12
 5   Stamm Theatres, Inc., v. Hartford Casualty Ins. Co,
 6         113 Cal.Rptr.2d 300 (Cal. Ct. App. 2001)………………………………………….4
 7   Travco Ins. Co. v. Ward,
 8         715 F.Supp.2d 699 (Dist. Va. 2010)………………………………………………..9
 9   Western Fire Ins. v. First Presbyterian Church,
10         437 P.2d 52 (Colo. 1968)…………………………………………………………...8
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                v
        PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS FOR FAILURE TO
                STATE A CLAIM; MEMORANDUM OF POINTS AND AUTHORITIES
 Case 2:20-cv-08037-FMO-PVC Document 13 Filed 09/17/20 Page 6 of 18 Page ID #:253




 1                                     I.    INTRODUCTION
 2         This case arises out of Los Angeles Mayor Eric Garcetti’s Public Order of March
 3   15, 2020, which prohibited restaurants and retail food facilities that were otherwise open
 4   to the public from serving food for consumption on the premises (“Public Order”).
 5   Complaint, ¶¶ 11-12; see Declaration of Chet Kronenberg, Exhibit A, Pg. 2. Plaintiff, a
 6   café with onsite dining, has brought suit against Defendant for its denial of coverage for
 7   loss of business income sustained as a direct result of the Public Order, which caused
 8   Plaintiff to suspend its on-site dining operations. Complaint, ¶¶ 11-12.
 9         Accordingly, the Virus Exclusion does not apply to this case. In cases where courts
10   have applied the Virus Exclusion to deny coverage, there was evidence of a virus,
11   bacteria, or microorganism physically present in the injured person or on the covered
12   premises. In this case, as of the date of the Public Order, “Posh Café was not aware of the
13   presence of any COVID-19 virus on its premises, and no employees or customer had
14   reported a COVID-19 infection.” Id. at ¶ 11. Construing the Virus Exclusion in favor of
15   Plaintiff, as exclusions must be construed, it does not apply because COVID-19 was not
16   and is not the reason that Plaintiff closed onsite dining. To the extent the Court finds a
17   concurrence of different causes, the predominant cause, if not only cause, of Plaintiff
18   closing onsite dining was and is the Public Order. A mere causal connection to COVID-
19   19 is in itself insufficient to constitute predominant cause.
20         Moreover, the trend has been that courts are applying a more liberal interpretation
21   of the term “direct physical loss of or damage to” and finding it met where there is a
22   direct loss of use, utility, access, or function of the covered property, even without any
23   structural damage thereto. Construing the grant of coverage broadly to afford the greatest
24   possible protection to the insured, as grants of coverage must be construed, Plaintiff is
25   entitled to coverage. The Public Order directly caused Plaintiff to lose the property for its
26   intended purposes, i.e., onsite dining. In addition, that the Policy covers direct loss of use
27   as a result of the Public Orders is further corroborated by the very fact that the Public
28   Order is not listed or included in the Exclusions section, and that loss of “use” is
                                                   1
        PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS FOR FAILURE TO
                STATE A CLAIM; MEMORANDUM OF POINTS AND AUTHORITIES
 Case 2:20-cv-08037-FMO-PVC Document 13 Filed 09/17/20 Page 7 of 18 Page ID #:254




 1   explicitly excluded under certain circumstances, none of which apply here.
 2         Finally, Defendant’s denial of the claim was unreasonable, as it did not conduct
 3   “even the slightest of an investigation” or fully inquire into possible bases to support the
 4   claim. Id. at ¶ 12. The persuasive authority that Defendant relies on came out months
 5   after its denial of Plaintiff’s claim. The case law that was available at the time of the
 6   denial supported Plaintiff’s understanding of the term “direct physical loss of or damage
 7   to,” with the most recent case decided on January 23, 2020. To the extent the Policy is
 8   ambiguous, Defendant was required to interpret it in favor of Plaintiff.
 9         For these reasons, Plaintiff respectfully requests for the Court to deny Defendant’s
10   Motion to Dismiss in its entirety, or otherwise provide leave to amend.
11
12                              II. STATEMENT OF THE CASE
13         Plaintiff owns and operates a café with onsite dining in Los Angeles, California
14   called “Posh Café.” Complaint, ¶¶ 1 & 11. “Although COVID‐19 was present in
15   California by late January 2020, all businesses, including Posh Café, were allowed to
16   remain open throughout February and the first half of March.” Id. at ¶ 10. “On January
17   30, 2020, the World Health Organization (‘W.H.O.’) declared a public health emergency
18   of international concern.” Id. “Six weeks later, on March 11, 2020, the W.H.O. made the
19   assessment that COVID‐19 could be characterized as a pandemic.” Id. “Posh Café
20   continued to remain open during this time.” Id.
21         Later, following Mayor Garcetti’s Public Order of March 15, 2020, which
22   prohibited restaurants and retail food facilities that were otherwise open to the public
23   from serving food for consumption on the premises, Posh Café “close[d] its onsite dining
24   services, resulting in a loss of functional use of its premises and an interruption of its
25   business.” Id. at ¶ 11. As of the date of the Public Order, “Posh Café was not aware of the
26   presence of any COVID-19 virus on its premises, and no employees or customer had
27   reported a COVID-19 infection.” Id. The Order was the predominant cause of the
28   suspension of Posh Café’s operation. Id. Plaintiff submitted a claim for loss of business
                                                 2
        PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS FOR FAILURE TO
                STATE A CLAIM; MEMORANDUM OF POINTS AND AUTHORITIES
 Case 2:20-cv-08037-FMO-PVC Document 13 Filed 09/17/20 Page 8 of 18 Page ID #:255




 1   income to Defendants for the help and protection Plaintiff had been promised in the
 2   insurance policy (“Policy”), but Defendants rejected the claim. Id. at ¶ 12. However,
 3   Plaintiff contends that the Policy, which has been attached in full to the Complaint as
 4   Exhibit 1, covers its claims and that Defendants rejected the claim in bad faith without
 5   even the slightest of an investigation. Id. at ¶ 12. This resulted in a complete and utter
 6   violation of California insurance laws, regulations, and standards. Id.
 7          Plaintiff has brought suit for breach of contract and breach of the implied covenant
 8   of good faith and fair dealing, and seeks general, consequential, and punitive damages,
 9   prejudgment interest, attorneys’ fees, and costs. Id. at Prayer for Relief, ¶¶ 1-8.
10
11                                    III.    LEGAL STANDARD
12           A complaint will survive a motion to dismiss if it contains sufficient factual
13   matters to state a cause of action that is plausible on its face. Bell Atlantic Corp. v.
14   Twombly, 550 U.S. 544, 570 (2007). In deciding a motion to dismiss, all allegations of
15   material fact, and reasonable inferences therefrom, are accepted as true. Id. at 555; Doe v.
16   U.S., 419 F.3d 1058, 1062 (9th Cir. 2005). Motions to dismiss are viewed with disfavor
17   and dismissals for failure to state a claim are “rarely granted.” Gilligan v. Jamco Dev.
18   Corp., 108 F.3d 246, 249 (9th Cir. 1997) (citation omitted). It is improper to inquire into
19   the adequacy of evidence in ruling on a motion to dismiss. Enesco Corp. v. Price/Costco,
20   Inc., 146 F.3d 1083, 1085 (9th Cir. 1998). A complaint should not be dismissed “unless it
21   appears beyond doubt that the plaintiff can prove no set of facts in support of his claims
22   . . .” Conley v. Gibson, 355 U.S. 41, 45-46 (1957).
23
24                                  IV.      LAW AND ARGUMENT
25   A.     The Court Should Deny Defendant’s Motion To Dismiss Because Plaintiff Has
26          Alleged A Basis For Coverage Under The Policy And Bad Faith And Unfair
27          Conduct by Defendant.
28          California law requires that grants of coverage be interpreted broadly to afford the
                                                   3
          PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS FOR FAILURE TO
                  STATE A CLAIM; MEMORANDUM OF POINTS AND AUTHORITIES
 Case 2:20-cv-08037-FMO-PVC Document 13 Filed 09/17/20 Page 9 of 18 Page ID #:256




 1   greatest possible protection to the insured, while exclusions are interpreted narrowly and
 2   against the insurer. See Shade Foods, Inc., v. Innovative Products Sales, 93 Cal.Rptr.2d
 3   364, 382 (Cal. Ct. App. 2000); Reserve Ins. Co. v. Pisciotta, 180 Cal.Rptr. 628, 632 (Cal.
 4   1982). If a policy provision is capable of two or more reasonable interpretations, then it is
 5   considered ambiguous. Stamm Theatres, Inc., v. Hartford Casualty Ins. Co, 113
 6   Cal.Rptr.2d 300, 305 (Cal. Ct. App. 2001). Ambiguities must be resolved against the
 7   insurance company/drafter of the agreement and in favor of the insured. Reserve Ins. Co.
 8   v. Pisciotta, 180 Cal.Rptr. at 632; Canal Ins. Co. v. Underwriters at Lloyd’s London, 435
 9   F.3d 431, 435–36 (3d Cir. 2006).
10         Moreover, once the insured shows that an event falls within the scope of basic
11   coverage under the policy, the burden of proof is on the insurer to prove that a claim is
12   specifically excluded. Royal Globe Ins. Co. v. Whitaker, 226 Cal.Rptr. 435, 437 (Cal. Ct.
13   App. 1986). To the extent the court finds a concurrence of different causes, the “efficient
14   proximate cause” governs coverage. Garvey v. State Farm, 257 Cal.Rptr. 292, 295-96
15   (Cal. 1989). The courts use the term “efficient proximate cause” to mean the
16   “predominant cause.” Id. at 296. This term is not to be confused with the phrase “moving
17   cause” or “triggering cause,” as these are not the appropriate analyses. Id.
18         In the present case, Plaintiff’s Complaint is not subject to dismissal because it
19   sufficiently states causes of action for breach of contract and breach of the implied
20   covenant of good faith and fair dealing. The Virus Exclusion does not apply and the
21   “direct physical loss of or damage to” requirement has been met. To the extent Defendant
22   cites to and requests judicial notice of rulings in other cases that arose following the
23   business closure orders, these are only persuasive authority and not by any means binding
24   on this Court.
25         1.     The Virus Exclusion Is Inapplicable To Plaintiff’s Claims Because COVID-
26                19 Was Never Physically Present On The Premises Or The Predominant
27                Cause Of The Business Closure.
28         In East Quincy Services Dist. v. Continental Ins. Co., 864 F.Supp. 976 (Cal. Dist.
                                                  4
        PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS FOR FAILURE TO
                STATE A CLAIM; MEMORANDUM OF POINTS AND AUTHORITIES
 Case 2:20-cv-08037-FMO-PVC Document 13 Filed 09/17/20 Page 10 of 18 Page ID #:257




 1   Ct. 1994), the District sold a residential lot contaminated by E. coli and other pollutants
 2   to a family, who became seriously ill and then filed suit against the District. Id. at 977-78.
 3   The District requested defense and indemnification from its insurance carrier, which
 4   issued a denial based on the Pollution Exclusion. Id. The Court reasoned that the family’s
 5   personal injuries resulted from pollutants that were actually present on the residential lot
 6   and therefore defense and indemnification were properly denied. Id.
 7         In Certain Underwriters at Lloyd’s London v. Creagh, 2013 WL 3213345 (Penn.
 8   Dist. Ct. 2013), which was not reported in the Federal Supp., the insurance carrier sought
 9   declaratory judgment that damage to third party’s apartment arising from decomposition
10   of a dead body was not covered by insured’s policy. Id. at *2. The owner of an apartment
11   building discovered the two-week old dead body of a tenant who had collapsed over a
12   toilet and whose bodily fluids had seeped into the bathroom floor, contaminating the first-
13   floor bathroom directly below and causing a powerful foul odor to pervade the unit. Id.
14   Following instruction from the police department, the building owner retained companies
15   to sanitize and remediate the building. Id. The Court reasoned that for the Microorganism
16   Exclusion to apply, the insurer “must produce evidence that bacteria or other
17   microorganisms were present in [the deceased’s] bodily fluids, and that they caused the
18   damages at issue.” Id. at *3. The Court also reasoned that for the Seepage and/or
19   Pollution and/or Contamination Exclusion to apply, the insured “must present evidence
20   that the bodily fluids caused damage by ‘seepage,’ ‘pollution,’ or ‘contamination,’ and
21   that the fluids themselves are regulated as hazardous materials.” Id. at *4.
22         In Lambi v. American Family Mut. Ins. Co., 498 Fed.Appx. 655 (8th Cir. 2013),
23   which was not selected for publication in the Federal Reporter, the insured sued the
24   homeowner’s insurance carrier after it refused to defend and indemnify the insured
25   against suit by a third party who became infected with HIV after sexual activity with the
26   insured. Id. at 655-56. The Court held that the policy excluded bodily injury from a
27   communicable disease or virus transmitted by the insured to any other person, as well as
28   bodily injury arising out of abuse, which included sexual contact. Id.
                                                  5
        PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS FOR FAILURE TO
                STATE A CLAIM; MEMORANDUM OF POINTS AND AUTHORITIES
 Case 2:20-cv-08037-FMO-PVC Document 13 Filed 09/17/20 Page 11 of 18 Page ID #:258




 1         In Doe v. State Farm Fire and Casualty Company, 2015 WL 11083311 (N.H.
 2   2015), which was not reported in the Atl. Rptr., the plaintiff sued the insurance carrier
 3   after contracting herpes following sexual activity with insured. Id. at *1-2. The Court
 4   disagreed with the plaintiff’s argument that herpes did not fall within the policy exclusion
 5   regarding communicable disease, which Plaintiff asserted meant “easily contracted”
 6   disease, such as common colds and flues. Id. The Court reasoned that a casual reading of
 7   the exclusion by a reasonable person pointed to the exclusion not being restricted to
 8   common viruses or those that were easily contracted. Id.
 9         In each of the foregoing cases, there was evidence of a virus, disease, pollutant,
10   bacteria, or microorganism actually causing bodily injury to a person or actually causing
11   damage to the premises. In other words, there was evidence that the virus was physically
12   present in the person or on the premises. The Virus Exclusion must be interpreted
13   narrowly. Reserve Ins. Co. v. Pisciotta, 180 Cal.Rptr. at 632. Based on the foregoing
14   cases, the exclusion bars only situations where the injury resulted from the actual,
15   physical presence of the virus, bacteria, or pollutant on the premises. To the extent the
16   Virus Exclusion is capable of two or more reasonable interpretations, it is ambiguous and
17   must be construed in favor of the insured and against the insurer. Id. at 807.
18         Here, the Virus Exclusion does not apply to Plaintiff’s case based on the allegation
19   in the Complaint that, as of the date of the Public Order, “Posh Café was not aware of the
20   presence of any COVID-19 virus on its premises, and no employees or customer had
21   reported a COVID-19 infection.” Complaint, ¶ 11. The present case is distinguishable
22   from the foregoing cases because, in those cases, there was evidence that the virus was
23   physically present in the person or on the premises. Contrarily, here, the presence of
24   COVID-19 on the premises was not the reason for the cessation of onsite dining at Posh
25   Café. Indeed, Posh Café offered onsite dining until the Public Order and continued,
26   although at a smaller capacity, once the Public Order was lifted. See id. ¶¶ 10, 11, 12.
27   Construing the Virus Exclusion in favor of Plaintiff, it does not apply to the case because
28   COVID-19 was not and is not the reason that onsite dining at the café closed.
                                                  6
        PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS FOR FAILURE TO
                STATE A CLAIM; MEMORANDUM OF POINTS AND AUTHORITIES
 Case 2:20-cv-08037-FMO-PVC Document 13 Filed 09/17/20 Page 12 of 18 Page ID #:259




 1         Moreover, to the extent the Court finds a concurrence of different causes, the
 2   efficient proximate cause, i.e., predominant cause, governs coverage. Garvey v. State
 3   Farm, 48 Cal.3d. at 404. As explained above, the predominant cause, if not only cause, of
 4   Plaintiff closing onsite dining was and is the Public Order. For Defendant to even begin
 5   an attempt to show that COVID-19 had any causal connection to the closure of Plaintiff’s
 6   business, the Complaint would have to include allegations that Plaintiff closed its
 7   business before the Public Order or continued to remain closed after the Public Order was
 8   lifted. Defendant has not and cannot make any such showing. Even so, a mere causal
 9   connection to COVID-19 is in itself insufficient to constitute predominant cause.
10         For these reasons, the Virus Exclusion does not apply to Plaintiff’s case and must
11   not be used as a basis to dismiss the Complaint.
12         2.     Plaintiff’s Damages Result From A Covered Cause Of Loss Because There
13                Is Direct Physical Loss Or Damage.
14         The term “direct physical loss of or damage to” is not typically defined in
15   insurance policies, and has been subject to various interpretations by courts nationwide.
16   While some courts have applied a more narrow interpretation of the term to mean a
17   demonstrable tangible structural change to the covered property, the trend has been that
18   courts are applying a more liberal interpretation and finding a “direct physical loss or
19   damage” where there is a direct loss of use, utility, access, or function of the covered
20   property, even though there is no structural damage thereto.
21         In Hugh v. Potomac Ins., 18 Cal.Rptr. 650 (Cal. Ct. App. 1962), the dwelling was
22   left uninhabitable after a portion of the soil under the structure gave way to a landslide.
23   Id. at 655. The insurer denied coverage contending that the policy did not insure the earth
24   below the dwelling and that the dwelling itself did not suffer “tangible injury.” Id. In
25   finding that the policy did provide coverage, the Court stated, “In the case at bar, [the
26   insureds] were issued a policy insuring them against all physical loss to their ‘dwelling’
27   or ‘dwelling building’.” Id. The Court reasoned that “[c]ommon sense” required that a
28   policy should not be interpreted to deny coverage unless “some tangible injury to the
                                                 7
        PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS FOR FAILURE TO
                STATE A CLAIM; MEMORANDUM OF POINTS AND AUTHORITIES
 Case 2:20-cv-08037-FMO-PVC Document 13 Filed 09/17/20 Page 13 of 18 Page ID #:260




 1   physical structure itself could be detected.” Id. Rather, the fact that the dwelling building
 2   was “rendered completely useless to its owners” was sufficient to trigger coverage. Id.
 3           In Western Fire Ins. v. First Presbyterian Church, 437 P.2d 52 (Colo. 1968), a
 4   church was rendered uninhabitable due to gasoline that accumulated under and around
 5   the structure. Id. at 54. Although the policy insured against risks of direct physical loss,
 6   the insurer argued a mere “loss of use” was not a “direct physical loss” and denied
 7   coverage. Id. In finding that the policy did provide coverage, the Court stated that,
 8   “because of the accumulation of gasoline around and under the church building the
 9   premises became so infiltrated and saturated as to be uninhabitable,” further use of the
10   building became “highly dangerous.” Id. at 55. The Court reasoned that all of this
11   “equate[d] to a direct physical loss within the meaning of that phrase as used by the
12   Company in its Special Extended Coverage Endorsement insuring against ‘all other
13   risks.’” Id.
14           In Farmers Ins. Co. of Oregon v. Trutanich, 858 P.2d 1332 (Or. 1993), the court
15   found that the odor of a methamphetamine operation by tenants of an insured property
16   constituted “direct physical loss” even though there was no structural damage. Id. at
17   1336. The Court reasoned that the cost of removing the odor constituted a direct physical
18   loss because “the odor produced by the methamphetamine lab had infiltrated the house.”
19   Id.
20           In Sentinel Management Co. v. New Hampshire Co., 563 N.W.2d 296 (Min. App.
21   1997), the contamination caused by the release of asbestos fibers from asbestos materials
22   in a structure constituted a “direct physical loss.” Id. at 300. The insurer argued that
23   asbestos contamination, absent structural damage, could not constitute “direct physical
24   loss” under the policy. Id. The Court disagreed, finding that the contamination by
25   asbestos was a direct, physical loss to property under an all-risk insurance policy. Id. The
26   Court reasoned that, even where there is a no “tangible injury to the physical structure of
27   a building, a building’s function may be seriously impaired or destroyed and the property
28   rendered useless by the presence of contaminants.” Id.
                                                  8
           PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS FOR FAILURE TO
                   STATE A CLAIM; MEMORANDUM OF POINTS AND AUTHORITIES
 Case 2:20-cv-08037-FMO-PVC Document 13 Filed 09/17/20 Page 14 of 18 Page ID #:261




 1         In Murray v. State Farm, 509 S.E.2d 1 (W. Va. 1998), several large boulders and
 2   rocks fell off the highwall onto three homes. Id. at 15. While two homes suffered
 3   extensive property damage and one did not, all three were compelled to be evacuated
 4   because of the possibility that additional rocks could fall. Id. The insurer denied coverage
 5   for the one home that did not suffer property damage, arguing “the policies do not cover
 6   any losses occasioned by the potential damage that could be caused by future rockfalls.”
 7   Id. at 16. The Court reasoned that losses covered by the policies included “those
 8   rendering the insured property unusable or uninhabitable,” even in “the absence of
 9   structural damage to the insured property.” Id. at 17.
10         In Port Authority of NY & NJ v. Affiliated FM, 311 F.3d 226 (3d Cir. 2002), the
11   Court found that, where the level of asbestos presence is significant enough to render the
12   structure “uninhabitable and unusable,” then there is a “physical loss.” Id. at 236. The
13   Court reasoned, “When the presence of large quantities of asbestos in the air of a building
14   is such as to make the structure uninhabitable and unusable, then there has been a distinct
15   loss to its owner.” Id. “However, if asbestos is present in components of a structure, but is
16   not in such form or quantity as to make the building unusable, the owner has not suffered
17   a loss.” Id. Where a “structure continues to function – it has not lost its utility.” Id.
18         In Travco Ins. Co. v. Ward, 715 F.Supp.2d 699 (Dist. Va. 2010), toxic gases from
19   Chinese drywall permeating the insured structure constituted a “direct physical loss.” Id.
20   at 709. The Court founds that the defendant’s home was “rendered uninhabitable by the
21   toxic gases released by the Chinese Drywall” and was therefore covered by the policy. Id.
22         In Gregory Packaging Inc. v. Travelers Prop. & Cas., U.S. Dist. LEXIS 165232
23   (Dist. N.J. 2014), the build-up of released ammonia in a packaging facility rendered the
24   facility “physically unfit for normal human occupancy and continued use until the
25   ammonia was sufficiently dissipated.” The insurer argued there was no “physical loss or
26   damage” because the structure did not suffer any demonstrable alteration. Id. In finding
27   that the policy did provide coverage, the Court reasoned, “while structural alteration
28   provides the most obvious sign of physical damage . . . property can sustain physical loss
                                                    9
        PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS FOR FAILURE TO
                STATE A CLAIM; MEMORANDUM OF POINTS AND AUTHORITIES
 Case 2:20-cv-08037-FMO-PVC Document 13 Filed 09/17/20 Page 15 of 18 Page ID #:262




 1   or damage without experiencing structural alteration.” Id.
 2         In Mellin v. Northern Security Ins., 115 A.3d 799 (N.H. 2015), cat urine odor
 3   caused “physical loss” to the insured property. Id. at 805. The Court reasoned, “Evidence
 4   that a change rendered the insured property temporarily or permanently unusable or
 5   uninhabitable may support a finding that the loss was a physical loss to the insured
 6   property” Id.
 7         In Oregon Shakespeare Fest. Assn. v. Great American, U.S. Dist. LEXIS 74450
 8   (Dist. Or. 2016), an indoor/outdoor theater suffered smoke damage. Id. at 11. The insurer
 9   denied coverage claiming that the structure did not suffer “physical loss or damage” since
10   there was no alteration to the structure itself. Id. The Court disagreed that, “in order to be
11   ‘physical,’ the loss or damage must be structural to the building itself” where the insurer
12   “does not provide any evidence from within the policy to show that the plain meaning of
13   the term ‘physical’ includes such a limitation.” Id. The Court found that “the smoke that
14   infiltrated the theater caused direct property loss or damage by causing the property to be
15   uninhabitable and unusable for its intended purpose.” Id. at 19.
16         In National Ink and Stitch, LLC v. State Auto Property and Casualty Ins. Co., 435
17   F.Supp.3d 679 (N.H. Jan. 23, 2020), the insured brought an action against the insurer to
18   recover under a businessowners policy for damage to its computer system in a
19   ransomware attack. Id. at 681. The Court rejected the insurer’s argument that the losses
20   were not caused by “direct physical loss of or damage” to the insured property. Id. at 685.
21   The Court found that the insured’s damage to the computer system itself, despite its
22   residual ability to function, was covered under the policy. Id. at 686. Relying on other
23   cases, the Court reasoned, “The more persuasive cases are those suggesting that loss of
24   use, loss of reliability, or impaired functionality demonstrate the required damage to a
25   computer system, consistent with the ‘physical loss or damage to’ language in the
26   Policy.” Id.
27         Here, construing the grant of coverage for “direct physical loss of or damage to”
28   broadly afford the greatest possible protection to the insured, Plaintiff is entitled to
                                                  10
        PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS FOR FAILURE TO
                STATE A CLAIM; MEMORANDUM OF POINTS AND AUTHORITIES
 Case 2:20-cv-08037-FMO-PVC Document 13 Filed 09/17/20 Page 16 of 18 Page ID #:263




 1   coverage. In accordance with the foregoing cases and the liberal interpretation that they
 2   have followed in defining the term, Plaintiff’s direct loss of functional use of the
 3   premises for onsite dining services is sufficient to trigger coverage. The Policy covers
 4   “direct physical losses of” the covered property. The Public Order directly caused
 5   Plaintiff to lose the property for its intended purposes, i.e., onsite dining. There is no need
 6   for Plaintiff to show a structural change or demonstrable alternation to the premises. Even
 7   so, in the Public Order, Mayor Garcetti specifically states, “I hereby declare the following
 8   to be necessary for the protection of life and property . . .” Declaration of Chet
 9   Kronenberg, Exhibit A, Pg. 1 [emphasis added].
10         Moreover, that the Policy covers direct loss of functional use as a result of the
11   Public Orders is further corroborated by the very fact that Public Order is not included in
12   the Exclusions section, and that loss of “use” is explicitly excluded under certain
13   circumstances. For example, the “Ordinance Or Law” section excludes, “The
14   enforcement of any ordinance or law: (a) Regulating the construction, use or repair of any
15   property; or (b) Requiring the tearing down of any property, including the cost of
16   removing its debris.” Complaint, Exhibit 1, Pg. 15 of 48. The Policy specifically excludes
17   ordinances or laws regulating the construction, use, repair, or tearing down of property.
18   First, the fact that this exclusion includes the term “use” of property signifies that the
19   “direct physical loss of or damage to” requirement can be met via loss of use of property
20   under non-excluded circumstances. Second, although the Public Order did directly lead to
21   a loss of functional use of the property for onsite dining, it did not directly or indirectly
22   regulate use of the property. The Public Order does not regulate construction, use, repair,
23   or tearing down of property and is therefore not excluded under the Policy.
24         Further, the “Governmental Action” section excludes, “Seizure or destruction of
25   property by order of governmental authority.” Id. The Policy specifically excludes
26   government orders of seizure or destruction of property, but does not exclude other types
27   of government orders. Accordingly, the Public Order is not excluded by the Policy.
28         For these reasons, the Policy covers Plaintiff’s claim and must not be used as a
                                                   11
        PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS FOR FAILURE TO
                STATE A CLAIM; MEMORANDUM OF POINTS AND AUTHORITIES
 Case 2:20-cv-08037-FMO-PVC Document 13 Filed 09/17/20 Page 17 of 18 Page ID #:264




 1   basis to dismiss the Complaint.
 2         3.     Defendant’s Failure To Investigate Constitutes Bad Faith And Unfair
 3                 Conduct.
 4         To establish a “bad faith” claim in first party cases, it must be shown that the
 5   insurer’s denial of benefits was unreasonable or without proper cause. Jordan v. Allstate
 6   Ins. Co., 56 Cal.Rptr.3d 312, 319 (Cal. Ct. App. 2007); Mariscal v. Old Republic Ins.
 7   Co., 50 Cal.Rptr.2d 224, 227 (Cal. Ct. App. 1996). “For the insurer to fulfill its obligation
 8   not to impair the right of the insured to receive the benefits of the Agreement . . . it is
 9   essential that an insurer fully inquire into possible bases that might support the insured’s
10   claim.” Egan v. Mutual of Omaha Ins. Co., 169 Cal.Rptr. 691, 695-96 (Cal. 1979);
11   Hughes v. Blue Cross of Northern, 263 Cal.Rptr. 850, 857 (Cal. Ct. App. 1989). “[A]n
12   insurer cannot reasonably and in good faith deny payments to its insured without
13   thoroughly investigating the foundation for its denial.” Egan v. Mutual of Omaha Ins.
14   Co., 169 Cal.Rptr. at 695-96. Adequacy of investigation is “[a]mong the most critical
15   factors bearing on the insurer’s good faith.” Shade Foods, Inc. v. Innovative Products
16   Sales & Marketing, Inc., 93 Cal.Rptr.2d at 386.
17         Moreover, where coverage turns on a legal issue, other courts’ opinions may be
18   probative of the reasonableness of the insurer’s position. Filippo Indus., Inc. v. Sun Ins.
19   Co. of New York, 88 Cal.Rptr.2d 881, 888 (Cal. Ct. App. 1999). However, such
20   reasonableness must be evaluated as of the time the decision was made and subsequent
21   court opinions should not be considered. Id. In addition, “if there is an ambiguity in an
22   insurance policy provision, reasonableness dictates that the insurance company must
23   interpret the ambiguity in favor of the policyholder.” Griffin Dewatering Corp. v.
24   Northern Ins. Co. of N.Y., 97 Cal.Rptr.3d 568, 595 (Cal. Ct. App. 2009).
25         Here, denial of the claim was unreasonable and thus a breach of the implied
26   covenant of good faith and fair dealing. First, as the Complaint alleges, there was not
27   “even the slightest of an investigation” done prior to denial of Plaintiff’s claim, which is a
28   complete and utter violation of California insurance law, regulations, and standards.
                                                  12
        PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS FOR FAILURE TO
                STATE A CLAIM; MEMORANDUM OF POINTS AND AUTHORITIES
 Case 2:20-cv-08037-FMO-PVC Document 13 Filed 09/17/20 Page 18 of 18 Page ID #:265




 1   Complaint, ¶ 12. Defendant did not fully inquire into all possible bases to support the
 2   claim. Because adequacy of investigation is one of the most critical factors bearing on
 3   good faith, Defendant’s failure to investigate alone is sufficient to show unreasonable,
 4   unfair, and bad faith conduct.
 5          Second, although Defendant cites to four cases that denied similar claims in the
 6   context of COVID-19 business closures, the earliest of these rulings was August 13,
 7   2020. See Motion to Dismiss, 7:9-28. However, Defendant denied the claim on April 29,
 8   2020, which is much earlier than the first ruling. While this date is absent from the
 9   Complaint, it could be added upon leave to amend should the Court deem it necessary.
10         Third, based on the case law that was available at the time of the denial, and as
11   described herein, Defendant did not have a reasonable, fair, or good faith basis to deny
12   the claim. The cases cited by Plaintiff herein in support of the term “direct physical loss
13   of or damage to” range from 1962 to 2020, with the most recent opinion issued on
14   January 23, 2020 in National Ink and Stitch, LLC v. State Auto Property and Casualty
15   Ins. Co., 435 F.Supp.3d 679. Accordingly, to the extent the Policy is ambiguous,
16   reasonableness dictates that Defendant was required to interpret it in favor of Plaintiff.
17         For these reasons, there are sufficient allegations to show that Defendant engaged
18   in bad faith and unfair conduct in breach of the implied covenant in Plaintiff’s Policy.
19
20                                       V.     CONCLUSION
21         For these reasons, Plaintiff respectfully requests for the Court to deny Defendant’s
22   Motion to Dismiss, or to otherwise provide leave to amend the Complaint.
23   DATED: September 17, 2020                                    LEGALAXXIS, INC.
24
                                                                  /s/ Nazgole Hashemi
25
                                                                  Nazgole Hashemi
26                                                                Tannaz Hashemi
27                                                                Attorneys for Plaintiff
28
                                                  13
        PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS FOR FAILURE TO
                STATE A CLAIM; MEMORANDUM OF POINTS AND AUTHORITIES
